           Case 2:14-cr-00183-KJD-PAL Document 78 Filed 10/15/20 Page 1 of 1




 1

 2                              UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4     UNITED STATES OF AMERICA,                             2:14-cr-183-KJD-(PAL)

 5                         Plaintiff,

 6            v.                                             ORDER

 7     MARIA MARICELA GUZMAN-
       CEBALLOS,
 8                  Defendant.

 9

10         Based upon the government’s request for an extension of time (#73) to file a response to

11   Guzman-Ceballos’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct Sentence by a

12   Person in Federal Custody, and good cause appearing the motion for extension of time is

13   GRANTED,

14          IT IS HEREBY ORDERED that the government’s deadline for responding to Guzman-

15    Ceballos’s § 2255 motion is extended 45 days and shall be filed on or before October 19, 2020.

16         DATED this 15TH day of October, 2020

17

18
                                              UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

                                                     4
